Luke, J.
Curtis Haire was convicted of stealing a bull of the value of $20. The substance of the evidence follows: W. S. Mosley owned a brindle bull which, with his other cattle, ranged near where the defendant and several others lived. The defendant and Coy Todd and Tom Brown lived within a few hundred yards of each other. Near them was a thirty-acre field where the bull was last seen, with other cattle. The field was a neighborhood pasture and the gate was usually open. • One Hodges testified: that *117the defendant and Coy Todd sold him four quarters of what ho judged to be a bull from the deep-red color of the meat; that each quarter weighed about seventy pounds; that AAhen he proposed to buy the hide, the parties told him that they usually shipped their hides; that the defendant said he might bring him the hide later, but did not do so, and that the meat sold him was of a stall-fed animal. The prosecutor testified that his bull Aveighecl about seventy or eighty pounds to the quarter, had short, snub horns, and was about four years old; and that he had investigated at the four nearest shipping points, but found no trace of the hide. A witness said he saw the brindle bull in the said field after the defendant and Todd were being prosecuted. One Avitness testified that the defendant owned no bull. The defendant stated that he raised the bull that he sold, and that it belonged to him.
The headnote does not require elaboration. See Penal Code, § 1010; Wellman v. State, 100 Ga. 576 (28 S. E. 605).

Judgment reversed.

Broyles, C. J., and Bloodworth,, J., concur.